Citation Nr: 1022162	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  08-35 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars


ATTORNEY FOR THE BOARD

T. R. Bodger





INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1969.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2007 rating decision, which initially 
denied the service connection claims.  The Veteran filed a 
request for reconsideration on November 2007 and the RO 
thereafter issued another rating decision in December 2007 
again denying the Veteran's service connection claims.  


FINDINGS OF FACT

1.  Bilateral hearing loss was noted on entrance; there is no 
evidence that bilateral hearing loss permanently increased in 
severity during service.

2.  Tinnitus was incurred in-service.  


CONCLUSIONS OF LAW


1. A bilateral hearing loss disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1101, 1111, 1112, 1113, 
1153 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306, 3.307, 3.309, 3.385 (2009).   

2. The Veteran's tinnitus was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence). The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails 
to show, on the claim. The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant). 
 
The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	 Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's service connection 
claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the Veteran's claims, a 
letter dated in May 2007 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was afforded a December 2007 VA medical 
examination to obtain an opinion as to whether his bilateral 
hearing loss and tinnitus can be directly attributed to 
service.  VA also obtained an addendum opinion in January 
2010 from the same examiner after the veteran submitted new 
evidence.  The VA opinions obtained in this case are more 
than adequate, as they are predicated on a full reading of 
medical records in the Veteran's claims file.  They consider 
all of the pertinent evidence of record.  The examiner 
provided a complete rationale for the opinions stated, 
relying on and citing to the records reviewed.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  

Further, in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 
(2007), the Court noted that VA had revised its hearing 
examination worksheets to include the effect of a veteran's 
bilateral hearing loss disability on occupational functioning 
and daily activities.  See Revised Disability Examination 
Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs 
Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2007).  
The Court also noted, however, that even if an audiologist's 
description of the functional effects of the veteran's 
hearing disability was somehow defective, the veteran bears 
the burden of demonstrating any prejudice caused by a 
deficiency in the examination.  The Veteran, as a lay person, 
is competent to submit evidence of how the hearing loss 
affects his everyday life.  See Layno v. Brown, 6 Vet. App. 
465, 469- 470 (1994) (finding that lay testimony is competent 
when it regards features or symptoms of injury or illness).  
During the December 2007 VA examination, the examiner did not 
address how the Veteran's hearing loss affected his daily 
functioning.  However, the Veteran has not reported there was 
any prejudice caused by a deficiency in the examination.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).  Further examination or opinion is not needed on the 
claims because, at a minimum, there is no persuasive and 
competent evidence that the claimed conditions may be 
associated with the Veteran's military service.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  

II.	 Service Connection

The Veteran contends that he suffers from a bilateral hearing 
loss disability and tinnitus as a result of in-service noise 
exposure.  For the reasons that follow, the Board concludes 
that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

a.	Bilateral Hearing Loss 

With respect to the claim of service connection for a hearing 
loss disability, the threshold for normal hearing is from 0 
to 20 decibels, and higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  Further, 38 C.F.R. § 3.385, discussed below, 
operates to establish when a hearing loss can be service 
connected.  Hensley 5 Vet. App. at 159.

Additionally, service connection for certain diseases, 
including organic diseases of the nervous system such as 
sensorineural hearing loss, may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§3.307(a), 3.309(a).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

A June 1967 pre-induction audiometric examination provides 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
- 5 (5) 
- 5 (10) 
0 (10)
45 (50)
LEFT
5 (20) 
0 (10)
 - 5 
(5) 
0 (10) 
35 (40)

Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI). In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.

The Veteran's pure tone thresholds show bilateral hearing 
loss at 4000 Hz upon service entrance.  Every veteran shall 
be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served after December 31, 1946, as is the case 
here, clear and unmistakable evidence is required to rebut 
the presumption of aggravation where the preservice 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service. 3 8 C.F.R. § 3.306(b)(1).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
presumption of soundness is not for application as the 
Veteran's physical examination at the time of his enlistment 
detected hearing loss in his ears.  38 C.F.R. § 3.385; 
Hensley, 5 Vet. App. at 157

As such, the Board must determine whether the Veteran's pre-
existing hearing loss was aggravated during service.  To make 
this determination, the Board must consider the Veteran's 
service treatment records as well as evidence developed after 
service.  The Board notes that aggravation for purposes of 
entitlement to VA compensation benefits requires more than 
that a pre-existing disorder become intermittently 
symptomatic during service.  There must be permanent 
advancement of the underlying pathology.  

In this case, the Veteran's service treatment records are 
completely silent for any complaints, treatment or diagnosis 
of hearing loss.  In other words, there is no evidence of 
increased symptomatology during service.  In addition, the 
Veteran's July 1969 separation physical examination shows 
that his hearing was 15/15 for whispered and spoken voice 
testing, which is normal.  His pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
10
LEFT
0
0
0
0
25

During this separation examination, the Veteran specifically 
denied experiencing any hearing problems.  

The Veteran also submitted private treatment notes, dated in 
December 1973, which indicate that after service the Veteran 
was employed as a pipefitter and exposed to chemical dust 
noise.  Occasional chronic tinnitus was noted in both ears 
and pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
17
6
10
16
54
LEFT
14
7
14
22
57

The Veteran was afforded a December 2007 VA examination where 
the examiner reviewed the claims file and examined the 
Veteran.  The Veteran indicated that he could not recall when 
he first started to notice hearing problems.  The examiner 
assessed normal/mild sloping to severe sensorineural hearing 
loss for the right ear and normal/mild sloping to a 
moderately severe sensorineural hearing loss for the left 
ear.  Speech reception thresholds were in agreement with pure 
tone test results and word recognition scores were excellent 
bilaterally.  The examiner then opined that it is not at 
least as likely as not that the Veteran's hearing loss is 
related to his military service.  The examiner based her 
opinion on the fact that the Veteran had hearing loss upon 
service entrance and normal hearing upon service separation 
with no treatment or complaints of hearing problems during 
service.  

The Veteran submitted a February 2008 letter from a private 
audiologist where she took the Veteran's oral history and 
reviewed his service treatment records.  She indicated a 
history of acoustic trauma due to noise exposure while in 
service.  She also noted the Veteran's pre-existing hearing 
loss upon service entrance and indicated that his hearing 
showed an improvement in hearing from his induction.  This 
fact caused her to question the separation examination 
results.  The examiner indicated that she did not have the 
ability to review the 1973 audiometric results and provided 
that the Veteran wore hearing protection during his post-
service tenure as a pipefitter. Having concluded that the 
Veteran's separation examination was suspect, the examiner 
then opined that it is more likely than not that the 
Veteran's hearing loss and tinnitus was attributable to noise 
exposure in service.  She based her opinion on a review of 
the service treatment records, interview and examination of 
the Veteran, and evaluation of medical literature.  

A January 2010 VA examination addendum provides that the VA 
examiner reviewed the 1973 private medical evidence which 
showed hearing loss at 4000 Hz.  She then provided that the 
Veteran had pre-existing hearing loss upon service entrance.  
The examiner indicated that the Veteran's pre-existing 
hearing loss decreased only slightly from service induction 
to 1973 and had not changed significantly during this time.  
The examiner also provided that the Veteran's hearing at 
service separation was normal and attributed the hearing loss 
shown in 1973 to the fact that the Veteran worked in 
construction after service.  As such, the examiner opined 
that it is not at least as likely as not that the Veteran's 
hearing loss and tinnitus were related to his military 
service.  

Where there are conflicting medical opinions regarding the 
Veteran's medical condition, the Board is required to 
thoroughly address, carefully analyze and reconcile all 
relevant evidence in the record.  See Evans v. West, 12 Vet. 
App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995) (noting that the Board must weigh the probative 
value of medical opinions and in doing so, may favor one 
medical opinion over the other)).  

Although the Board finds that the private examination and the 
December 2007 VA examination are both adequate, more weight 
is given to the December 2007 VA examination and the January 
2010 addendum.  It should be noted that a review of the 
claims file is not mandatory and the lack of review does not 
render a medical opinion inadequate as long as it is based 
upon sufficient facts and data.  Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008) (noting that whether a medical 
opinion is based on sufficient facts and data is an important 
indicator of the probity of that opinion).  However, a 
medical opinion is inadequate when it is unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  

While both examiners reviewed the claims file and provided a 
rationale for their divergent opinions, the VA examiner had 
access to and reviewed the December 1973 medical records 
which show similar audiometric readings to the June 1967 
induction audiometric measurements.  The private examiner 
even acknowledged that she did not review these records.  In 
reviewing the 1973 records, the VA examiner indicated that 
the Veteran's hearing loss only slightly decreased from 
service entrance.  He also provided that the Veteran had 
worked in construction from service separation to 1973, which 
could explain the decrease in hearing acumen from separation 
to December 1973.  

Conversely, the private examiner did not have access to the 
1973 medical records.  She did not provide any opinion or 
statement indicating that the Veteran's hearing loss was 
aggravated by service.  In fact, she expressly stated that 
his hearing actually improved from service entrance to 
separation.  As such, the Board assigns more probative value 
to the VA examiner's opinion which makes reference to the 
fact that the Veteran's hearing loss did not significantly 
change during service or from service induction to 1973.  In 
sum, there is no probative evidence that links hearing loss 
to service.  

The Veteran, through his representative, submitted a March 
2010 statement indicating that he was exposed to hazardous 
noises as a wheel vehicle mechanic in service.  It is from 
this exposure that the Veteran indicates caused his hearing 
loss.  The Board observes that the Veteran is considered 
competent to report the observable manifestations of his 
claimed disabilities.  See Layno v. Brown, 6 Vet. App. 465, 
469-70 (1994) (lay testimony relaying knowledge and personal 
observations of witness are competent to prove that claimant 
exhibited certain symptoms at particular time following 
service).  He is not competent, however, to render a 
diagnosis or offer an opinion as to the etiology of his 
disabilities, especially hearing loss which requires specific 
diagnostic, audiometric testing, because he does not have the 
requisite medical knowledge or training.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Although the Board generally finds that the Veteran is 
competent to provide statements regarding what comes to him 
through his senses, his current assertions are contradicted 
by the normal hearing acuity tests performed at service 
separation as well as his specific denial that he experienced 
hearing problems during active duty.  In sum, the Board 
accords the Veteran's arguments limited probative value.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In sum, the preponderance of the evidence establishes that 
the Veteran's pre-existing bilateral hearing loss disability 
did not chronically worsen or increase in severity during his 
period of service.  The Veteran did not seek any treatment 
during service and post-service medical records provide that 
from service entrance to service separation his hearing loss 
was not aggravated.  In fact, his hearing actually improved.  
Following a thorough review of the claims file, to include 
his service treatment records, the VA examiner was unable to 
link hearing loss to service via aggravation or incurrence.  
The Board finds that the medical evidence outweighs the 
Veteran's statements offered many years after service.  

Based on the foregoing, the Board finds the Veteran's 
bilateral hearing loss disability was not incurred or 
aggravated by service.  Accordingly, the Board concludes that 
service connection is not warranted.

b.	Tinnitus

The Board concludes that the Veteran is entitled to service 
connection for tinnitus.  Post-service medical records 
indicate that the Veteran currently suffers from tinnitus.  
The Board is satisfied that the Veteran has a current 
disability.  See Hickson, 12 Vet. App. at 253.  

The Veteran's service treatment records do not reflect any 
reports of complaints, diagnosis, or treatment for tinnitus.  
As such, the Board does not have to undergo the same analysis 
for preexisting disorders as discussed above.  

Post-service medical records, dated in 1973 medical records 
show that the Veteran submitted to a hearing test, which in 
part, indicated that he suffered from occasional, chronic 
tinnitus.  It was noted at this private examination that the 
Veteran worked as a pipefitter and was exposed to chemical 
dust noise.  

The December 2007 VA examination report recognized that 
Veteran's complaints of tinnitus, and indicated that the 
Veteran was unable to recall when he first noticed ringing in 
his ears but claimed that it may have been round his service 
separation.  Based upon the Veteran's service separation 
examination which revealed normal hearing and the fact that 
there were no reports of hearing loss or tinnitus in the 
service treatment records, the VA examiner found a negative 
nexus regarding the etiology of the tinnitus.  It is noted 
that the examiner did not have access to the 1973 private 
medical evidence which is the first medical document 
evidencing the existence of tinnitus.  

The February 2008 private examiner also did not have access 
to the results of the 1973 private audio examination.  As 
provided above, the private physician provided an opinion 
that the Veteran's tinnitus was caused by in-service noise 
exposure.  Again, the examiner did not have access to the 
1973 medical evidence which shows the first complaints of 
tinnitus.  Despite the unavailability of this evidence, the 
examiner provided a positive nexus opinion and pointed to the 
noise exposure experienced in service and medical literature 
and treatises which indicate that noise exposure can 
contribute to tinnitus.  
 
The Board also gives the January 2010 VA addendum opinion 
little probative value.  Upon review of the 1973 treatment 
notes, and after concluding that the Veteran's hearing loss 
was pre-existing, the examiner opined that it was possible 
the Veteran's tinnitus was pre-existing as well.  This 
statement is speculative.  Obert v. Brown, 5 Vet. App. 30 
(1993) (Medical evidence that is speculative, general or 
inconclusive in nature cannot support a claim.).  In contrast 
to the examiner's discussion of the Veteran's hearing loss, 
the examiner's conclusions regarding the etiology of his 
tinnitus are not supported by any rationale or reasoning.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The January 2010 addendum is speculative and cannot support 
the claim.  Looking to the two remaining medical opinions, 
the Board finds that both examiners had access to and 
reviewed the claims file.  While neither examiner was able to 
review the medical records dated in 1973, it appears that the 
private examiner was made aware of them and their findings, 
unlike the VA examiner who made no mention of this treatment.  
The Board finds that the private medical opinion is thorough, 
provides sufficient detail, and is based upon a review of 
record and relevant medical literature and treatises.  See 
Prejean v. West, 13 Vet. App. 444, 489-49 (2000).  

The Veteran has asserted that these problems began in service 
and are related to in-service noise exposure.  The Board has 
considered the Veteran's self-reported continuity of 
symptomatology of tinnitus dating back to his service and 
recognizes that he is competent to state that he has 
tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The 
Veteran is also competent to report what he experienced 
during service, namely being exposed to acoustic trauma.  Id.  
He is also credible in these statements.  These statements 
show continuity of symptoms after discharge.  

In sum, there is credible and competent lay evidence of 
ringing in the Veteran's ears following service.  There are 
also conflicting medical opinions regarding the etiology of 
the Veteran's tinnitus.  As there is an approximate balance 
of positive and negative evidence necessary to determine this 
matter, the benefit of the doubt shall be given to the 
Veteran. 38 U.S.C.A. § 5107(b).  Resolving reasonable doubt 
in favor of the Veteran, the Board concludes that the Veteran 
is entitled to a grant of service connection for tinnitus.  
38 U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 
49, 58 (1990). 


ORDER

Entitlement to service connection hearing loss is denied.  

Entitlement to service connection for tinnitus is granted.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


